DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 7, 11-13, 15, 17, and 19-26 in the reply filed on October 16, 2020 is acknowledged.  The traversal is on the ground(s) that independent claim 1 is no longer taught by CN 103122085 to Wang et al.  This is not found persuasive because the special technical feature is not taken from claim 1, whether amended or not, it is taken from the instant specification.  On page 1 of the instant specification, in the summary section, it states that that the invention is directed to an elastomer compound comprising at least one elastomer that is resistant to heat for 70 h at 100° C such that the at least one elastomer exhibits at least one of the following properties selected from: (a) a change in durometer hardness of no more than 15 points, (b) a change in tensile strength of no more than 40%, and (c) a change in ultimate elongation of no more than 40%; at least one graphene-based material present in an amount ranging from 0.01 phr to 30 phr relative to the at least one elastomer; and at least one carbon black present in an amount ranging from 15 phr to 150 phr relative to the at least one elastomer.  This special technical feature is taught in the above reference as set forth in the Requirement for Restriction mailed on March 24, 2020.  Therefore, the restriction requirement stands.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 16, 2020.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
Regarding claims 23 and 24, in claims 23 and 24, the abbreviations OAN and STSA are used, respectively.  Please write out these abbreviations for complete clarity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 15, 17, 19-22, 26, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103122085) in view of Kim et al. (US 2013/0310495).  The citations below for Wang et al. are taken from the English abstract and machine translation submitted on August 8, 2018.
	Regarding claims 1-3, 17, 19-21, 26 and 33, Wang et al. teaches a composition comprising 100 parts of nitrile rubber, 0.5 to 8 parts of graphene, and 10 to 40 parts of carbon black (Paragraph 1).  Wang et al. also teaches that the nitrile rubber contains acrylonitrile in an amount of from 26% to 33% (Paragraph 12).  Example 1 of the instant specification uses an acrylonitrile butadiene rubber with a similar acrylonitrile content (Nipol DN3380) and it is submitted that the nitrile rubber used in Wang et al. possess the claimed properties based on the structural similarity.  
	Wang et al. does not teach that the at least one graphene-based material is a reduced graphene oxide with a BET surface area ranging from 40 to 1600 m2/g, more specifically 200 to 800 m2/g.  However, Kim et al. teaches a composition comprising an elastomer-conductive filler composite (¶11) comprising an acrylonitrile/butadiene elastomer and a conductive 
	As for the BET surface area of the reduced graphene oxide, the size of the filler used in rubber/elastomer compositions is a result effective variable and therefore, one of ordinary skill in the art can optimize the surface area of the filler depending on the desired end use of the composition.  MPEP 2144.05.  
	Regarding claims 15 and 34, Wang et al. nor Kim et al. teach that the reduced graphene oxide has a carbon to oxygen atomic ratio of at least 5:1, more specifically from 5:1 to 1000:1.  However, the process of forming reduced graphene oxide from graphene oxide, which is made from graphene, adds oxygen atoms into the compound.  Each process adds more oxygen atoms (from graphene to graphene oxide to reduced graphene oxide).  Since the claimed range is extremely broad, it is the position of the Office that any reduced graphene oxide for use in elastomer compositions would meet this limitation.
	Regarding claim 22, Wang et al. nor Kim et al. teach that the reduced graphene oxide has a lateral domain size ranging from 10 nm to 10 microns.  However, the size of the filler used in rubber/elastomer compositions is a result effective variable and therefore, one of ordinary skill in the art can optimize the lateral domain size of the filler depending on the desired end use of the composition.  MPEP 2144.05.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 103122085) in view of Kim et al. (US 2013/0310495) as applied to claim 1 above, and further in view of Ikeda et al. (US 2010/0256294).
	Wang et al. and Kim et al. teach claim 1 as set forth above.  Wang et al. does not teach that the carbon black has an oil absorption number ranging from 30 to 130 cm3/g, an STSA 2/g, or that it is selected from N330, N326, N339, N539, N550, N660, N774, or N990.  However, Ikeda et al. teaches a nitrile rubber composition (Abstract) comprising a filler such as carbon black selected from HAF (N330), HAF-LS (N339), FEF (N550), or GPF (N660) (¶71, 73).  Since these carbon blacks overlap with the types desired by the instant invention, they should possess the claimed oil absorption number and claimed STSA surface area.  Ikeda et al. and Wang et al. are analogous art because they are from the same field of endeavor, namely that of nitrile rubber compositions containing carbon black as a filler.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use of the of listed carbon blacks, as taught by Ikeda et al., in the composition, as taught by Wang et al., and would have been motivated to do so because Ikeda et al. teaches that these types of carbon black are suitable for use in nitrile rubber compositions which are then used for molding articles.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767